       Case 2:20-cr-00135-TLN Document 28 Filed 06/11/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   LEXI P. NEGIN, SBN 250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   lexi_negin@fd.org

 6   Attorneys for Defendant
     NATHANIEL JOHN CUMMINGS
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:20-cr-00135-TLN
                                                 )
12                        Plaintiff,             )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13                           vs.                 )   EXCLUDE TIME
                                                 )
14      NATHANIEL JOHN CUMMINGS,                 )   Date: June 17, 2021
                                                 )   Time: 9:30 AM
15                     Defendant.                )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17           IT IS HEREBY STIPULATED and agreed by and between Phillip A. Talbert, Acting
18   United States Attorney, through Mira Chernick, Assistant United States Attorney, counsel for
19   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi
20   Negin, counsel for Defendant Nathaniel John Cummings, that the Status Conference currently set
21   for June 17, 2021 may be continued to August 5, 2021 at 9:30 a.m.
22           The government has produced over 900 pages of discovery and has made additional
23   electronic discovery available for defense counsel to review. Defense counsel needs additional
24   time to consult with her expert.
25           Counsel for defendant desires additional time to consult with her client, to review the
26   current charges, to conduct investigation and research related to the charges, and to otherwise
27   prepare for trial.
28

      Stipulation and Order to Continue Status        -1-      United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 28 Filed 06/11/21 Page 2 of 3


 1           Based upon the foregoing, the parties request that time be excluded between June 17,

 2   2021 and August 5, 2021 (inclusive) under the Speedy Trial Act pursuant to Title 18, United

 3   States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a continuance
 4   granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of
 5   justice served by taking such action outweigh the best interest of the public and the defendant in
 6   a speedy trial. The parties agree that the ends of justice outweigh the best interests of the public
 7   and the defendant in a speedy trial and respectfully request the Court so to find.
 8
 9                                                 Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: June 10, 2021                           /s/ Lexi Negin
                                                   LEXI NEGIN
13                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
14                                                 NATHANIEL JOHN CUMMINGS
15
16
     Date: June 10, 2021                           PHILLIP A. TALBERT
17                                                 Acting United States Attorney

18                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
19
                                                   Assistant United States Attorney
20                                                 Attorney for Plaintiff

21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -2-       United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 28 Filed 06/11/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4   IT IS SO ORDERED.
 5
 6   Dated: June 10, 2021
 7                                                           Troy L. Nunley
                                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-       United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
